Citation Nr: 0710101	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  02-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1968 and from January 1972 to 
June 1989.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, continued to rate the 
duodenal ulcer with GERD as 20 percent disabling.  In January 
2005, the veteran testified at a videoconference before the 
undersigned; a transcript of that hearing is of record.  In 
March 2005, the Board remanded the claim for further 
development.  The March 2005 Board decision also addressed 
the matters regarding service connection for a kidney 
disorder associated with pulmonary sarcoidosis and 
arteriosclerotic heart disease associated with pulmonary 
sarcoidosis; and increased rating claims for costochondritis, 
tinea, and pulmonary sarcoidosis; these matters are no longer 
before the Board.  


FINDINGS OF FACT

The veteran's duodenal ulcer disability is no more than 
moderate; impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year 
are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer disease 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.114, Code 7305 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§  
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In an October 2003 letter and in a June 2005 letter (status 
post Board remand), the veteran was informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The June 
2005 letter specifically advised the veteran to submit "any 
evidence in [his] possession that pertains to [his] appeal.  
In February 2007, the veteran received notice regarding the 
effective date of an award (Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)), however, as the appeal seeking an increased 
rating for duodenal ulcer is being denied, any questions 
regarding the effective date of the award is moot.
 
Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

March 2002 treatment records from North Texas Healthcare 
System noted that the veteran had complaints of bloating in 
his upper abdomen and flatus.  He didn't have heartburn, 
weight loss, nausea, vomiting, or discomfort.  The impression 
was gastric sarcoid, however, symptoms well controlled in the 
past with prevacid and treatment was only indicated if 
symptomatic.  He indicated that he had 1-2 episodes of 
heartburn per week on Lansoprazole.  

On July 2002 VA examination, it was noted that the veteran 
weighed 190 pounds and weighed 196 one year, two years, and 
five years ago.  

On May 2003 VA examination, the veteran reported that his 
heartburn had essentially gone away.  He described some 
nauseam, but no episodes of regurgitation or emesis.  He was 
not interested in any surgical intervention due to the modest 
severity of symptoms.  He was to continue his Lansoprazole 
therapy.  A physical examination revealed slight epigastric 
tenderness over the abdomen.  The diagnosis included, among 
other things, chronic peptic ulcer disease, history of antral 
erosions and biopsy reported as showing noncaseating 
epitheliod granuloma with symptoms of GERD requiring long-
term therapy and report of gastroenterology Department, 
indicated probable gastric sarcoid.  "As to the veteran's 
complaints, which have been diagnosed as peptic ulcer disease 
with gastroesophageal reflux disorder, it is the opinion of 
this examiner that the basis of the reported biopsy, the 
stomach condition could be a part of his sarcoidosis."

A VA upper GI endoscopy procedure in June 2003 revealed mild 
irritation in the stomach (gastritis), probably from 
sarcoidosis.  

On November 2003 VA examination, a physical examination 
revealed that the veteran was 180 pounds.  His abdomen was 
flat, but there was tenderness deep in the epigastrium, right 
over the stomach.  There were no masses or hernias.  The 
impression showed that he had stomach involvement with his 
sarcoidosis, which was still an active process and all pert 
of his service connected sarcoidosis.  An upper GI showed a 
positive biopsy for sarcoid.  Also, there was clear cut GERD 
giving him a lot of symptoms.  An ulcer was not shown during 
the upper GI in September 2003.  

Treatment records received in January 2004 from Dr. M. J., a 
private physician, included an August 2003 report.  The 
report noted that according to the veteran, he lost about 18 
pounds over the last six months, without any change in diet 
or activity level.  He had an occasional mild cough, which 
was not very problematic.  A past medical history included 
extensive work-ups for GI symptoms and a history of GERD.  A 
physical examination revealed that his abdomen was soft, 
nontender and his liver and spleen were not palpable.  The 
impression included weight loss.  The physician noted that 
given the uptake in the stomach area on gallium scan as well 
as the veteran's history of epigastric pain and vomiting, it 
would seem that there was some inflammatory process involving 
the stomach, possibly gastritis.  Although gastritis is most 
likely the diagnosis, lymphoma in the stomach could also give 
this picture.  

During the January 2005 videoconference hearing, the veteran 
testified that his ulcer and reflux hurt his appetite.  

On October 2005 VA examination, the examiner reviewed the 
claims file and provided a detailed medical history leading 
up to the time of the examination.  The examiner noted that 
the veteran had not been seen in the GI clinic for the past 
year.  Additionally, he had not been seeing any physician on 
the outside for gastrointestinal complaints.  He was 
hospitalized at the Dallas VA Hospital in July 2004 with 
complaints of abdominal pain; however he was treated for 
acute pancreatitis and subsequent removal of gallstones by 
laparoscopic procedure at a private hospital.  The examiner 
noted that the veteran continued to complain of bloating in 
the upper abdomen, as well as excessive flatus symptoms.  He 
had a burning epigastric discomfort not related to meals, 
occurring at any time, with sometimes pain radiating up into 
his throat, but no regurgitation of food or liquid.  No 
intolerance to any type of food was reported.  He claimed he 
continued to get his medications sent from VA and was using 
Omeprazole twice daily for stomach complaints.  There has 
been no significant weight loss.  He continued to working for 
the U. S. Postal Department and has been working there for 9 
years. 

A physical examination revealed that the veteran weighed 171 
pounds, was well developed and well nourished.  He did not 
appear acutely or chronically ill.  Abdominal examination 
revealed obesity.  No organs or masses were palpable.  There 
was no abdominal tenderness.  The diagnosis included peptic 
ulcer disease, GERD, and history of gastric sarcoid.  An 
upper gastrointestinal examination was shown to be negative 
and unchanged when compared to the one conducted in January 
2001.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Duodenal ulcer warrants a 60 percent rating when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating. 38 C.F.R. § 4.114, Code 7305.

The evidence reflects that the veteran's duodenal ulcer 
disease is no more than moderate in extent.  Anemia has not 
been shown.  The October 2005 VA examination specifically 
found that the veteran did not have significant weight loss.  
At the time of the examination, the veteran reported that he 
has not sought any related treatment in the past year, in 
which the record does not show recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  Although the veteran was hospitalized 
in July 2004 for complaints of abdominal pain, he was 
diagnosed with pancreatitis and some sludge and small stones 
in the gallbladder.  He had a subsequent episode of severe 
pain, which resulted in laparoscopic cholecystectomy.  The 
record does not show that he was hospitalized for symptoms 
related to his ulcer with GERD.  There is no competent 
(medical) evidence to the contrary.  Significantly, the 
veteran has not claimed that he has had anemia, weight loss, 
or incapacitating episodes of 10 day or more.  Consequently, 
a schedular rating in excess of 20 percent under Code 7305 is 
not warranted for his duodenal ulcer disease.

Given that the record does not support a schedular rating in 
excess of 20 percent, and that factors warranting referral 
for extraschedular consideration (such as marked interference 
with employability or frequent hospitalizations for the ulcer 
disease) are neither alleged nor shown, there is a 
preponderance of the evidence against this claim, and it must 
be denied.

ORDER

A rating in excess of 20 percent for duodenal ulcer with 
GERD.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


